Citation Nr: 1742178	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for heart disability.

2. Entitlement to service connection for unspecified tendonitis.

3. Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1953 to April 1954.  The Veteran also served in the United States Army Reserve from June 1955 to September 1975, including at least one period of active duty for training (ACDUTRA) from June 1966 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously remanded by the Board in October 2016 for further development.  It has returned for adjudication.

The Board previously remanded the claim for bilateral foot disability, which the RO granted in part as metatarsalgia.  As only the pes planus aspect of the bilateral foot disability remains, the claim has been recharacterized as one for pes planus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for heart disability and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence does not support a finding that the Veteran at least as likely as not has tendonitis.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for tendonitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's representative argued that the RO failed to provide an examination for tendonitis; however, an examination was not required.  As discussed below, the record does not indicate a diagnosis, symptom or treatment for tendinosis.  Nor does it indicate a relationship to service.  The act of filing a claim and stating that a condition is related to service does not, on its own, trigger the duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  As the Board previously concluded in October 2016, an examination for tendonitis is not required.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Although the Veteran has claimed tendonitis, at no time from service through the supplemental statement of the case do the medical records indicate that the Veteran had tendonitis or had been treated for tendonitis.  Had the Veteran had tendonitis it likely would have been identified and treated somewhere in his voluminous medical records.  The lack of tendonitis records weighs against a finding that the Veteran had tendonitis.

In January 2017, the Veteran submitted medical evidence that he believed supported his claim for tendonitis, but the evidence related to the Veteran's herniated disc and associated radiculopathy from 1996.  It did not mention or otherwise relate to tendonitis.  The Veteran also wrote in support of his tendonitis claim that his foot and leg problems resulted in a lumbar laminectomy.  The Veteran's back problems, however, were not tendonitis and the medical evidence did not suggest that the Veteran's foot and leg problems were tendonitis.  The Veteran's statements do not weigh in favor of a finding of tendonitis.

Accordingly, the weight of the evidence is against his claim that he has tendonitis, and service connection must be denied.  

The Board notes that the Veteran has suggested that his back and feet might be connected, but the issue of the Veteran's back is not before the Board.  If the Veteran wishes to claim that his back surgery was secondary to his recently service-connected metatarsalgia, he should request the appropriate form from the RO and submit a claim for a secondary back disability and associated radiculopathy.


ORDER

Entitlement to service connection for tendonitis is denied.


REMAND

The Board previously remanded this matter with the instruction that if "any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case . . . ."  Although the RO stated in the August 2017 supplemental statement of the case that all issues other than tendonitis had been addressed, the Veteran's claims for heart disability and pes planus were not fully granted, and not mentioned in the supplemental statement of the case.  Accordingly, remand is required for compliance with the Board's previous instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claims for heart disability and pes planus.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


